Citation Nr: 0838334	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.

The Board notes that, pursuant to the veteran's request, he 
was scheduled for a February 2007 Board videoconference 
hearing.  However, the Board's Veterans Appeals and Controls 
Locator System (VACOLS) indicates that the hearing was 
cancelled by the veteran.  A video hearing disposition form 
likewise indicates that the hearing was cancelled.  There is 
no indication in the claims file as to why the veteran did 
not appear for the scheduled February 2007 Board hearing.  As 
such, the veteran's hearing request is deemed withdrawn, and 
the Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Competent medical evidence indicates that the veteran has 
severe PTSD with symptoms that include panic to a degree that 
the veteran could not complete treatment intake at the Vet 
Center on his first attempt, suicidal ideation, problems with 
speech, disturbances in motivation in mood to the extent that 
he avoided going into stores and could not plant his crops, a 
lack of any friends, and interpersonal problems with his 
wife.

2.  The veteran's memory and thought processes are grossly 
intact, he is not a danger to self or others, he performs 
activities of daily living, and he is fully oriented.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and no 
more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159(b)(1), effective May 30, 2008).

An August 2005 VCAA letter was sent to the veteran for the 
purpose of explaining the evidence necessary to substantiate 
the claim for an increased rating for PTSD  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Court of Appeals for the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court of Appeals for Veterans Claims (Court) to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. 37 (2008).   Although the veteran was 
not provided VCAA notice of the rating criteria in this case, 
he was provided information as to the rating criteria in a 
March 2006 statement of the case, and the case was 
readjudicated thereafter.  Further, the statements of the 
veteran and his representative illustrate that the veteran 
has actual notice of the rating criteria in this case, and 
understands the need to demonstrate the extent to which his 
symptoms affect his employability.  (See December 2005 notice 
of disagreement, March 2006 statement of the case, March 2006 
VA Form 9.)  Although VCAA notice in this case is not fully 
compliant with the criteria set forth in Vazquez, the record 
demonstrates that there was actual knowledge of what was 
needed to establish the claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).   As a 
result, the deficiencies in VCAA notice in this case were not 
prejudicial to the veteran in adjudication of his claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
subsequent to the veteran being provided the required 
information and thereafter  demonstrating actual knowledge of 
what was required to substantiate his claim.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
file contains the veteran's and his wife's statements in 
support of his claim.  The Board has reviewed such statements 
and concludes that he has not identified further relevant 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, staged ratings are appropriate for an increased 
rating claim, if the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that regulations require that when examiners are not 
able to distinguish the symptoms and/or degree of impairment 
due to a service-connected versus a nonservice-connected 
disorder, VA must consider all of the symptoms in the 
adjudication of the claim.

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 50 
percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The Board is to consider the Global Assessment of Functioning 
(GAF) scores that have been reported in recent years.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

At a VA examination in September 2005, the examiner noted 
that the only mental health clinic note available for his 
review was an August 2005 VA treatment note from a social 
worker.  At the VA examination, the veteran reported symptoms 
of poor sleep, and a mood that was "practically down every 
day."  He was not suicidal, but indicated that he could not 
do anything because of his mood.  He reported that he was 
depressed and that this was in connection with his being in 
Vietnam "30 some years ago," in the words of the examiner.  
He did not like to watch television anymore, and said he was 
upset that the war in Iraq was "Vietnam all over."  He said 
he did not like to go any place, and liked to stay home.  The 
veteran's wife described his inability to get anything done 
around the house.  She indicated that he did not sleep well 
all the time and did not do any house chores.  She noted that 
the veteran had bought equipment for the farm but had not 
used it yet, which concerned her very much.  On mental status 
examination, the veteran was noted to be adequately dressed 
and groomed.  When interviewed, he appeared friendly, 
cooperative, calm, and somewhat stuttering.  His mood was 
neutral.  His affect was within the normal range.  His speech 
was organized and fluent, with no pressure.  His thoughts 
were organized and goal oriented, with no psychotic symptoms.  
His thoughts were organized and goal-oriented, with no 
psychotic symptoms.  He had no suicidal ideation.  He had an 
adequate fund of knowledge.  He was a good historian, though 
somewhat vague on certain issues.  He had adequate insight in 
judgment.  The examiner noted that there was some depression 
reported, and that the largest problem with functioning was 
his lack of motivation to do much around his farm, but "that 
alone cannot be directly connected with only his being in the 
war in Vietnam 30 years ago."  The examiner further 
commented that "[t]here may be depression that could happen 
in someone's life without connection with combat experience.  
So, at this time, it is considered that the PTSD 
symptomatology remains the same like before."  The examiner 
further noted that the veteran was using cannabis, and that 
cannabis can have effects on mood and motivation, and can 
decrease motivation significantly.  The Axis I diagnoses were 
1) prior history of post-traumatic stress disorder, combat, 
2) alcohol dependence, in remission, 3) cannabis dependence, 
active use; and 4) depressive disorder, not otherwise 
specified.  The examiner found a "Global Assessment of 
Functioning in connection with the posttraumatic stress 
disorder and depression" of 60.  The examiner prescribed 
psychiatric medication and scheduled additional psychiatric 
treatment for the veteran through the VA health care system.  

At Vet Center treatment in December 2005, the veteran was 
noted to have stopped drinking in November 2001, and at that 
time to have begun experiencing more intense PTSD symptoms.  
He acknowledged suicidal ideation, but with no plan.  He had 
panic attacks.  He was noted to use smoking to calm down and 
isolation to cope.  The treatment plan was to follow through 
with the intake process in 2006.

At VA treatment in January 2006, the veteran was noted to 
have met with the Vet Center counselor before Christmas and 
to have had some disturbing recollections of Vietnam for a 
while after that.  The veteran indicated it had been hard for 
him to get close to anyone since Vietnam.  He avoided 
coverage of the Iraq war.  He hoped he could get his crops 
planted in the coming spring but had struggled to get energy 
and motivation.  The diagnosis was PTSD.

At VA treatment in February 2006, the veteran had trouble 
putting his thoughts into words.  He acknowledged he was hard 
to live with and was having arguments and significant 
problems with relations with his wife.  He would start a 
sentence several times before he could complete it, and had 
abrupt pauses and restarts of his sentences before he could 
finally put his sentence together.  He was sleeping for four 
to five hours per night.  He was befuddled with his lack of 
motivation and low energy.  The diagnosis was PTSD.  

At intake at a Vet Center in March 2006, the veteran was 
noted to be totally overwhelmed and to have much difficulty 
focusing on topics of discussion.  On trying to complete the 
intake process, the veteran would become sidetracked and 
focus on other issues, including PTSD symptoms, farming, and 
financial issues.  The veteran was described as being in a 
panic state, and could not complete the intake process.  

At VA treatment in May 2006, the veteran had no energy or 
motivation.  He was watching too much television and could 
not seem to get motivated to put a crop in.    He became 
anxious whenever travelling into town and liked being fairly 
isolated out in the country.  He avoided going into stores.  
He had to sit outside in a car and build up courage, or, if 
his wife was in the car, he would have her go in the store.   
He admitted he had a "gloom and doom" attitude.  The 
diagnoses were PTSD, depression, and cannabis dependence.  

At the Vet Center in May 2006, the veteran was noted to have 
scored 150 on the Mississippi scale, which was described as 
being indicative of very severe PTSD.  The session was 
focused on the many PTSD issues the veteran was struggling 
with.  He was noted to sleep often during the day, 
periodically because he had trouble sleeping at night and had 
severe nightmares.  He was noted to avoid all contact with 
the public, to have no friends, and to have almost no 
involvement with his wife.  The treating clinician indicated 
that the veteran could not complete tasks, had not prepared 
for seeding (with respect to his farm) and totally isolated 
himself.   Global assessment of functioning in May 2006 was 
evaluated as 34.

The veteran's PTSD is currently evaluated as 50 percent 
disabling.  The Board finds that based on the above VA 
examination results and VA and Vet Center treatment notes, a 
rating of 70 percent is appropriate.  Although the veteran's 
symptoms at his September 2005 VA examination were indicated 
as relatively moderate, this was essentially his first 
episode of psychiatric observation.  In the context of the 
entire record, it appears that his symptoms were likely 
under-reported at that time.  It is noteworthy that the 
veteran's symptoms were of such significance that the VA 
examiner took the initiative to prescribe psychiatric 
medication and schedule the veteran for further treatment, in 
excess of normal protocol at VA compensation examinations.  
Treatment notes during the months thereafter included 
reference to panic to a degree that the veteran could not 
complete treatment intake at the Vet Center on his first 
attempt to do so (March 2006), suicidal ideation (December 
2005), a finding of very severe PTSD (May 2006), problems 
with speech (February 2006), disturbances in motivation in 
mood to the extent that he avoided going into stores and 
could not plant his crops (May 2006), indications that he 
isolated and had no friends (May 2006), and problems with 
arguments and relations with his wife (May 2006).  The Global 
Assessment of Functioning of 34 assigned at the May 2006 Vet 
Center intake session is also more consistent with a rating 
of 70 percent than a rating of 50 percent.  As a result, the 
Board finds that a rating of 70 percent is warranted for the 
full period of the pendency of the veteran's claim.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for the next higher rating of 100 percent are 
not met.  There is no indication that the veteran has 
symptoms meeting or approximating gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name.  All indications are that his memory and though 
processes are intact, that he is not a danger to self or 
others, that he performs activities of daily living on his 
own, and that he is fully oriented.  This is clear from the 
relatively objective mental status examination performed at 
his September 2005 VA examination and the VA and Vet Center 
treatment records thereafter.  As a result, the next higher 
rating of 100 percent for PTSD is not warranted.  See 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  For no time 
during the pendency of the veteran's claim has the higher 
level of symptomatology required for a 100 percent rating 
been met or approximated.  As a result, stated ratings are 
not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service-connected PTSD.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that there is no evidence 
in the claims file of frequent periods of hospitalization for 
PTSD.  The Board acknowledges that the veteran's PTSD has 
created significant interference with employment.  However, 
the symptoms and disability picture are squarely considered 
in the applicable rating criteria, and the 70 percent 
disability rating herein contemplates his symptomatology as 
addressed by the rating criteria.  Thus, the Board finds that 
the veteran's PTSD is not productive of an exceptional or 
unusual disability picture, when viewed in the context of the 
assignment of a 70 percent disability rating.  Accordingly, 
the Board finds that this case does not warrant referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b). 


ORDER

Entitlement to a rating of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


